Citation Nr: 1111967	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-27 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for sebaceous cysts on back status post excision, including as due to herbicide exposure.

2.  Entitlement to service connection for skin cancer on nose and hands, including as due to herbicide exposure.

3.  Entitlement to service connection for polycythemia vera, including as due to herbicide exposure.

4.  Entitlement to service connection for hypoglycemia, including as due to herbicide exposure.

5.  Entitlement to service connection for shortness of breath, tiredness, pruritus, insomnia and lightheadedness, including as due to herbicide exposure or polycythemia vera.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the Veteran requested a local hearing at the RO, which was scheduled for September 30, 2008.  The Veteran must not have appeared as there is no hearing transcript in the claims file and his representative submitted a letter in December 2008 indicating that the Veteran requests that his appeal continue without his personal appearance at a hearing.  Thus, the Board finds that the Veteran has been provided an opportunity to appear for a personal hearing and no further efforts are warranted to provide him with one.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from January 1968 to January 1969. 

2.  The competent and credible evidence or record fails to demonstrate that the Veteran has a disease that has been found to be associated with exposure to herbicides.

3.  The competent and credible evidence of record fails to demonstrate that the Veteran had sebaceous cysts on his back status post excision, nor any residuals thereof, at the time he filed his claim for service connection in May 2005 or at any time during the pendency of his claim, or that his sebaceous cysts on his back are related to his active military service.

4.  The competent and credible evidence of record fails to demonstrate that the Veteran had skin cancer on the nose and hands at the time he filed his claim for service connection in May 2005 or at any time during the pendency of his claim, or that his skin cancer of the nose and hands are related to his active military service.

5.  The competent and credible evidence of record fails to demonstrate that the Veteran's polycythemia vera is related to the Veteran's active military service, including as due to exposure to herbicides.

6.  The competent and credible evidence of record fails to demonstrate that the Veteran had hypoglycemia at the time he filed his claim for service connection in May 2005 or at any time during the pendency of his claim.

7.  The competent and credible evidence of record establishes that the Veteran's shortness of breath, tiredness, pruritus, insomnia and lightheadedness are symptoms of his polycythemia vera and do not constitute any separate and distinctive disability for which VA compensation can be awarded.


CONCLUSIONS OF LAW

1.  Service connection for sebaceous cysts on the back status post excision is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for skin cancer on the nose and hands is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

3.  Service connection for polycythemia vera is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Service connection for hypoglycemia is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Service connection for shortness of breath, tiredness, pruritus, insomnia and lightheadedness is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in November 2005, prior to the initial AOJ decision on his claims.  Additional notice was provided to the Veteran in April 2009.  The Board finds that the notices provided fully comply with VA's duty to notify as to content but not timing.  Specifically, the Board notes that the November 2005 notice did not provide the Veteran with notice that a disability rating or an effective date for the award of benefits will be assigned if service connection is awarded, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, given the denial hereafter of the Veteran's claims, any questions as to a disability rating or an effective date are moot.  Thus the Board finds that the Veteran has not been prejudiced by VA's failure to provide notice on these elements of his claims.  The Board notes that the April 2009 notice provided fully complies with VA's duty to notify but there was no subsequent adjudication thereafter.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Veteran, however, failed to respond to that notice letter and no additional evidence was received requiring the issuance of a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31.  

Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran identified evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  He has not identified any additional evidence to support his claims.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  VA did not obtain medical examinations in relation to the Veteran's claims for service connection because there is no competent and credible evidence that the Veteran currently has the claimed disorder or that any currently diagnosed disorder is the result of any event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Pertinent Laws and Regulations

The Veteran seeks service connection for sebaceous cysts on the back status post excision, skin cancer on the nose and hands, polycythemia vera, and hypoglycemia on either a direct basis or a presumptive basis as due to exposure to herbicides while serving in the Republic of Vietnam.  He is also seeking service connection for shortness of breath, tiredness, pruritus, insomnia and lightheadedness as either due to herbicide exposure while serving in the Republic of Vietnam or as secondary to polycythemia vera.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Appellant. Appellant. 1, 5 (2004) (citing Hickson v. West, 12 Appellant. Appellant. 247, 253 (1999)).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption under the law, which includes certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service and certain disease found to be associated with exposure to herbicides.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) and (e).  

With regard to diseases associated with exposure to certain herbicide agents, such diseases will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease. 38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010) (removing "Chronic lymphocytic leukemia" and adding "All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), "Parkinson's disease," "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  75 Fed. Reg. 53,202 (August 31, 2010) (to be codified as Note 3 in 38 C.F.R. § 3.309(e)).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

Finally, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Appellant. Appellant. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Appellant. Appellant. 216 (1993), and Tobin v. Derwinski, 2 Appellant. Appellant. 34 (1991).  

Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Appellant. Appellant. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Appellant. Appellant. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Appellant. Appellant. 67, 74 (1997); Layno v. Brown, 6 Appellant. Appellant. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Appellant. Appellant. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

III.  Analysis

Initially, the Board addresses the issue of presumptive service connection for all the conditions as due to exposure to herbicides while serving in the Republic of Vietnam.  The evidence of record establishes that the Veteran served in the Republic of Vietnam from January 1968 to January 1969.  Consequently, the Veteran may be presumed to have been exposed to herbicides during such service.  See 38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Nevertheless, in order for presumptive service connection to be warranted under these provisions, the claimed disease must be one of the enumerated diseases listed in 38 C.F.R. § 3.309(e).  

In the present case, none of the claimed conditions for which the Veteran is seeking service connection is an enumerated disease listed in 38 C.F.R. § 3.309(e) that has been found to have an association with exposure to herbicides.  The Board notes that, although some cancers are listed as presumptive diseases, the evidence establishes that the Veteran's skin cancer (which was only found on the nose) was squamous cell carcinoma, which is not one of the cancers listed to have been found to be associated with herbicide exposure.  In fact, the Secretary of VA, based upon the findings of the National Academy of Sciences, has specifically found that presumptive service connection is not warranted for non-melanoma skin cancers including basal cell and squamous cell carcinomas.  See 75 Fed. Reg. 32540 (June 8, 2010).

Furthermore,  although advised to do so, the Veteran has not submitted any medical or scientific evidence that even suggests that the claimed conditions may be related to herbicide exposure.  He has only submitted his only statement that he believes they are related.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether his claimed conditions are related to exposure to herbicides while serving in the Republic of Vietnam.

Consequently, the Board concludes that the preponderance of the evidence is against finding that service connection is warranted for any of the claimed conditions as due to exposure to herbicides, whether on a direct or presumptive basis.  

The Board also finds that the evidence fails to establish that service connection is warranted on a presumptive basis for any of the claimed conditions as a chronic disease listed in 38 C.F.R. § 3.309(a) because either the condition is not an enumerated presumptive disease or there is no evidence that it manifested to a compensable degree within one years after the Veteran's discharge from service.  The only possible enumerated disease would be the Veteran's skin cancer under "Tumors, malignant, or of the brain or spinal cord or peripheral nerves."  Nevertheless, the medical evidence shows that this was diagnosed in July 1989, more than 20 years after the Veteran's discharge from service.  Consequently, the evidence does not establish that the Veteran's skin cancer manifested to a compensable degree within one year of his separation from service, and presumptive service connection as due to a chronic diseases is not warranted.  As for the other conditions, they are not enumerated disease and, thus, presumptive service connection is not warranted as due to a chronic disease for any of these claimed conditions.

As the Board has found that presumptive service connection, whether due to chronic disease or exposure to herbicides, is not warranted, it must still consider whether service connection is warranted on a direct basis.  

Sebaceous Cysts on Back Status Post Excision

The medical evidence establishes that the Veteran was diagnosed in December 1993 to have an infected epidermal cyst on his back that was excised without any follow up.  subsequently, he was diagnosed in August 2002 to have two sebaceous cysts on his back, one measuring 1.5 cm in size that had ruptured and one that measured approximately 3 cm in size.  In December 2002, he underwent excision of these cysts.  Pathology report shows these were epidermal cysts.  There is no further evidence, whether lay or medical, to show that the Veteran has had a recurrence of the sebaceous cysts on his back since 2002 or that he has any residuals from the excision of these cysts.

The Veteran filed his claim for service connection in July 2005.  The requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence shows that the Veteran only had sebaceous cysts on his back in 1993 and 2002 and fails to establish that he has any residuals from the excision of these cysts, the Board finds that the evidence fails to establish the presence of a current disability in the form of sebaceous cysts on the back or residuals of excision of them at the time that he filed his claim in July 2005 or at any time thereafter.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for sebaceous cysts on the back status post excision is not warranted because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Even if the Board were to conclude that a current disability exists, the evidence fails to establish that the sebaceous cysts on the Veteran's back in 1993 and 2002 are in any way related to his military service.  The private physician's treatment records relating to these cysts are unclear as to how long he had them; however, the Board notes that the first treatment for any cysts on the back was more than 24 years after the Veteran's separation from service, which was in February 1969.  The service treatment records are silent for any complaints of or treatment for sebaceous cysts on the back.  Furthermore, the Veteran himself has not provided any personal statements relating these to service, other than to claim that they are due to exposure to herbicides while in the Republic of Vietnam, nor has he claimed a continuity of symptomatology since service.  The absence of complaints of or treatment for sebaceous cysts on his back in the service treatment records or any finding of such at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran's sebaceous cysts on the back are related to his active military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Consequently, the Board concludes that the preponderance of the evidence is against finding that direct service connection is warranted for the Veteran's sebaceous cysts on the back status post excision.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.

Skin Cancer on Nose and Hands

The medical evidence shows that, in July 1989, the Veteran was treated by a private physician for little keratotic lesions on his nose and left hand.  A shave biopsy was done on the lesion on his nose.  Cryo was applied to the area on his left hand.  It was indicated that the nose was a little worrisome and could be a little kerato acanthoma or basil cell carcinoma versus a benign tumor.  Pathology reported that it was squamous cell carcinoma.  An August 1989 treatment note indicates that the lesion on the Veteran's nose was treated with curettage electrodessication.  It was noted that they would check him in six months, but there is actually no record of follow up.  There is no evidence, whether lay or medical, that indicates the Veteran has had a recurrence of the lesions on his nose or left hand since the treatment in 1989.  In fact, subsequent medical evidence notes that the Veteran's skin was normal.

The Veteran filed his claim for service connection in July 2005.  The requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The evidence shows that the Veteran only had squamous cell carcinoma on his nose that was treated with curettage desiccation and a lesion on his left hand (pathology unknown) that was removed in 1989.  Subsequent evidence, lay and medical, fails to establish that he has had any recurrence of the squamous cell carcinoma or other lesions on the nose or either hand.  Nor does the subsequent evidence, medical or lay, establish that he has any residuals from the excision of these lesions from his nose and left hand.  As a result, the Board finds that the evidence fails to establish the presence of a current disability in the form of skin cancer on the nose and hands or residuals of excision thereof at the time that he filed his claim in July 2005 or at any time thereafter.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for skin cancer of the nose and hands is not warranted because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Even if the Board were to conclude that a current disability exists, the evidence fails to establish that the skin cancer/lesions on the Veteran's nose and left hand are in any way related to his military service.  The private physician's treatment records relating to treatment of these lesions are unclear as to how long he had them; however, the Board notes that the first treatment for any lesions on the nose or hands was more than 20 years after the Veteran's separation from service, which was in February 1969.  The service treatment records are silent for any complaints of or treatment for skin lesions on the Veteran's nose or hands to include a diagnosis of skin cancer.  Furthermore, the Veteran himself has not provided any personal statements relating these to service, other than to claim that they are due to exposure to herbicides while in the Republic of Vietnam, or claiming a continuity of symptomatology since service.  The absence of complaints of or treatment for skin cancer/lesions on the nose and hands in the service treatment records or any finding of such at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran's skin cancer/lesions on the nose and hands are related to his active military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

Consequently, the Board concludes that the preponderance of the evidence is against finding that direct service connection is warranted for the Veteran's skin cancer/lesions on the nose and hands.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.

 Polycythemia Vera

The medical evidence demonstrates that the Veteran was diagnosed to have polycythemia vera (alternately called erythrocytosis by his physician) in May 2005 based upon the finding of elevated red blood cell count, hemoglobin and hematocrit on routine blood work conducted in April 2005.  (See May 2005 treatment note from Dr. B.E.)  This treatment note indicates the Veteran reported having a gradual loss of energy during the previous couple of years, chronic exertional dyspnea, night-time cough, and episodes of generalized pruritus when emerging from the shower without visible rash.  He had smoked one pack of cigarettes daily for the past 37 years and drank two to three shots of whiskey on a daily basis for the past 20 years.  Physical examination was essentially within normal limits and the physician noted the Veteran looked superficially healthy.  A chest x-ray taken on April 11, 2005, was noted to show accentuated bilateral interstitial markings and mild pulmonary hyperinflation.  In addition to diagnosing the Veteran to have polycythemia vera, Dr. B.E. also diagnosed him to have chronic obstructive pulmonary disease resulting in chronic hypoxemia (and stated this may be contributing to his erythrocytosis) and mild carbon monoxide poisoning secondary to cigarette smoking (and stated that this carboxyhemoglobinemia may also be contributing to his erythrocytosis).  Subsequently, the Veteran was treated with therapeutic phlebotomy whenever his hemoglobin was 18 gm/dl or more.  This appears to have fairly controlled the Veteran's polycythemia vera.

Thus, the evidence clearly establishes that the Veteran has a current disability in the form of polycythemia vera.  The Board finds, however, that the evidence fails to establish that this is related to his active military service.

The service treatment records are silent for any complaints of, treatment for or laboratory findings consistent with polycythemia vera or erythrocytosis.  In addition, his separation examination conducted in January 1969 is silent for an abnormal serology or a finding of any abnormality of the blood.  Thus, there is no evidence to establish that the Veteran's polycythemia vera had its onset in service.

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  Service connection may, however, still be warranted if the competent and credible evidence of record establishes that the disability was incurred in service. 

In the present case, the evidence fails to establish a continuity of symptomatology.  The medical evidence shows the Veteran was first noted to have abnormal red blood cell count, hemoglobin and hematocrit in April 2005 blood work.  Thus, the first diagnosis of polycythemia vera was not until May 2005, more than 36 years after the Veteran's separation from service.  At most, the Veteran's polycythemia vera presented itself a couple of years before it was actually diagnosed based upon the Veteran's history as related in the May 2005 treatment note.  The absence of complaints of or treatment for polycythemia vera (or erythrocytosis) in the service treatment records or any finding of such at separation, along with the first evidence being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran's polycythemia vera is are related to his active military service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  Thus, the evidence simply fails to establish a continuity of symptomatology since the Veteran's separation from service.

Furthermore, there is no evidence otherwise establishing that the Veteran's polycythemia vera is related to service other than the Veteran's own statements relating his belief this is due to exposure to herbicides while serving in the Republic of Vietnam.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his polycythemia vera and his military service, including whether it is due to exposure to herbicides.

The Board notes that, in support of his claim, he submitted the first page of an internet article on myeloproliferative disorders, which indicates that polycythemia vera is one such disease, and a full internet article on polycythemia.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  The articles submitted by the Veteran, however, were not accompanied by the opinion of any medical expert linking the Veteran's polycythemia vera to his in-service exposure to herbicides or otherwise linking it to his active military service.  Thus, the medical articles submitted are insufficient to establish the required medical nexus.

Furthermore, the Board notes that the article on polycythemia when read with the diagnosing treatment note from May 2005 strongly suggests another cause of the Veteran's polycythemia vera.  The article states that this condition usually affects men in their sixties.  The Veteran was 57 years old when he was diagnosed so he was close to the age when this disease normally presents.  In addition, this article states that, although the cause of polycythemia vera is unknown, there are a number of factors that appear to lead to secondary polycythemia.  These factors include hypoxia caused by living in high altitudes, chronic lung conditions, congenital heart disease, and certain kidney tumors and cysts.  It also indicates that heavy smoking associated with an increase in carbon monoxide in the blood may lead to higher red cell and hemoglobin levels.  The article states that the reason for overproduction of red blood cells in such cases may be the result of the body's attempt to compensate for the lack of oxygen in the blood resulting from the hypoxia.

The May 2005 treatment note shows the Veteran has a 37 year history of smoking a pack of cigarettes per day.  Not only was the Veteran diagnosed to have polycythemia but also chronic obstructive pulmonary disease resulting in hypoxemia and mild carbon monoxide poisoning (carboxyhemoglobinemia) secondary to cigarette smoking.  Consequently, the medical evidence establishes that the Veteran has one of the major risk factors for secondary polycythemia, to wit, hypoxia brought on by a respiratory disorder or from smoking.  As there is no other competent and credible evidence establishing there to be another etiology for the Veteran's polycythemia vera, this evidence is highly probative and is strongly persuasive against finding that the etiology of the Veteran's polycythemia vera is related to his active military service more than 36 years earlier.

As previously set forth, presumptive service connection based upon exposure to herbicides in service is not warranted as this is not a disease that has been found to be associated with herbicide exposure.  Moreoever, the Board found that there is no direct evidence that this disease is related to exposure to herbicides in service.  Finally, the competent and credible evidence fails to establish that the Veteran's polycythemia had its onset in service, that there was a continuity of symptomatology since service, or that there is other evidence of a link to service.  Based on the foregoing, therefore, the Board concludes that the preponderance of the evidence is against finding that service connection for polycythemia vera is warranted.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.

Hypoglycemia

Although the Veteran is seeking service connection for hypoglycemia, the Board is not able to find any evidence to indicate that he currently has, or ever has had, such a condition.  The available medical evidence fails to show any diagnosis of hypoglycemia.  Laboratory reports of blood work do not show testing of the Veteran's glucose level as these tests are essentially for monitoring his polycythemia vera and thus test his red blood cell, hemoglobin and hematocrit levels.  The Board does note, however, that an April 2005 laboratory report demonstrates that the Veteran's glucose was within normal limits at 85 (normal range is noted to be 75 to 110).  Consequently, the Board can find no medical evidence to support the Veteran's claim that he has hypoglycemia, and he has not pointed to any specific medical evidence to support his claim.

The Veteran filed his claim for service connection in July 2005.  The requirement for current disability is satisfied when the claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In the present case, this requirement is not met as there is no evidence to indicate the Veteran has hypoglycemia.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for hypoglycemia is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

Shortness of Breath, Tiredness, Pruritus, Insomnia and Lightheadedness

As previously discussed, the Board has already concluded that service connection for these conditions is not warranted on presumptive basis as due to exposure to herbicides while in the Republic of Vietnam or on the basis that the evidence establishes a direct link to herbicide exposure.  Thus, at this point, the Board need only address direct and secondary service connection. 

The Board notes that the current medical evidence demonstrates that, as a result of his polycythemia vera, the Veteran has these claimed conditions.  The article on polycythemia the Veteran submitted states that polycythemia may not cause symptoms but, when it does, common symptoms include itching following bathing, dizziness, flushing of the face and hands, weakness, headaches, visual disturbances, and a sense of "fullness" in the head and left upper abdomen.  The May 2005 private treatment note in which the Veteran was diagnosed to have polycythemia vera demonstrates his complaints of gradual loss of energy (i.e., tiredness), exertional dyspnea (i.e., shortness of breath), and episodes of generalized pruritus after showering.  Subsequent treatment records further note headaches, lightheadedness on exertion (i.e., dizziness), and insomnia.  Clearly, based on the article on polycythemia, the Veteran's tiredness, shortness of breath, headaches, lightheadedness and pruritus are classic symptoms of his polycythemia vera.  As for his insomnia, it is clear from the treatment records that this was thought to be the result of his polycythemia vera (or treatment thereof as this emerged shortly after treatment with phlebotomy began).

Consequently, the Board finds that these claimed conditions are not separate and distinct disabilities but are rather symptoms of the Veteran's polycythemia vera.  Thus, they are not subject to service connection as they do not constitute a disability for VA compensation purposes.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, as previously discussed, the Board has found that service connection for polycythemia vera is not warranted.  Consequently, service connection of these claimed conditions on a secondary basis is also not warranted.

Based on the foregoing, therefore, the Board concludes that the preponderance of the evidence is against finding that service connection for shortness of breath, tiredness, pruritus, insomnia and lightheadedness is warranted.  The preponderance of the evidence being against the Veteran's claim, the benefit of the doubt doctrine is not for application.  Consequently, the Veteran's claim must be denied.









(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for sebaceous cysts on back status post excision is denied.

Entitlement to service connection for skin cancer on nose and hands is denied.

Entitlement to service connection for polycythemia vera is denied.

Entitlement to service connection for hypoglycemia is denied.

Entitlement to service connection for shortness of breath, tiredness, pruritus, insomnia and lightheadedness is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


